SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2016 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information June 30, 2016 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet - Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2016 to 06/30/2016 7 01/01/2015 to 06/30/2015 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet - Liabilities 11 Statement of income 12 Statement of comprehensive income (loss) 13 Statement of cash flows 14 Statements of changes in Equity 01/01/2016 to 06/30/2016 15 01/01/2015 to 06/30/2015 16 Statement of value added 17 Comments on performance 18 Notes to interim financial information 59 Other information deemed relevant by the Company 94 Reports and statements Report on review of interim financial information 97 Management statement of interim financial information 99 Management statement on the report on review of interim financial information 100 COMPANY DATA / CAPITAL COMPOSITION Number of Shares CURRENT QUARTER (in thousands) 6/30/2016 Paid-in Capital Common 378,066 Preferred - Total 378,066 Treasury shares Common 14,440 Preferred - Total 14,440 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2016 PRIOR YEAR 12/31/2015 1 Total Assets 6,401,691 6,492,901 1.01 Current Assets 2,349,043 2,384,773 1.01.01 Cash and cash equivalents 19,166 44,044 1.01.01.01 Cash and banks 19,166 31,823 1.01.01.02 Short-term investments - 12,221 1.01.02 Short-term investments 218,823 350,343 1.01.02.01 Fair value of short-term investments 218,823 350,343 1.01.03 Accounts receivable 700,909 723,950 1.01.03.01 Trade accounts receivable 700,909 723,950 1.01.03.01.01 Receivables from clients of developments 678,550 705,367 1.01.03.01.02 Receivables from clients of construction and services rendered 22,359 18,583 1.01.04 Inventories 1,277,427 1,135,137 1.01.04.01 Properties for sale 1,277,427 1,135,137 1.01.07 Prepaid expenses 1,198 1,901 1.01.07.01 Prepaid expenses and others 1,198 1,901 1.01.08 Other current assets 131,520 129,398 1.01.08.01 Non current assets for sale 3,443 4,367 1.01.08.03 Other 128,077 125,031 1.01.08.03.01 Other accounts receivable and others 58,848 46,621 1.01.08.03.03 Receivables from related parties 69,229 78,410 1.02 Non current assets 4,052,648 4,108,128 1.02.01 Non current assets 636,832 809,233 1.02.01.03 Accounts receivable 186,914 262,092 1.02.01.03.01 Receivables from clients of developments 186,914 262,092 1.02.01.04 Inventories 292,983 387,375 1.02.01.09 Others non current assets 156,935 159,766 1.02.01.09.03 Others accounts receivable and others 82,449 80,948 1.02.01.09.04 Receivables from related parties 66,717 78,818 1.02.01.09.05 Derivative Financial Instruments 7,769 - 1.02.02 Investments 3,361,576 3,242,765 1.02.02.01 Interest in associates and affiliates 3,273,296 3,154,946 1.02.02.02 Interest in subsidiaries 88,280 87,819 1.02.02.02.01 Interest in subsidiaries - goodwill 88,280 87,819 1.02.03 Property and equipment 23,632 22,819 1.02.03.01 Operation property and equipment 23,632 22,819 1.02.04 Intangible assets 30,608 33,311 1.02.04.01 Intangible assets 30,608 33,311 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2016 PRIOR YEAR 12/31/2015 2 Total Liabilities 6,401,691 6,492,901 2.01 Current liabilities 2,311,476 2,105,504 2.01.01 Social and labor obligations 20,854 26,758 2.01.01.02 Labor obligations 20,854 26,758 2.01.01.02.01 Salaries, payroll charges and profit sharing 20,854 26,758 2.01.02 Suppliers 36,117 32,115 2.01.02.01 Local suppliers 36,117 32,115 2.01.03 Tax obligations 36,518 40,902 2.01.03.01 Federal tax obligations 36,518 40,902 2.01.04 Loans and financing 818,454 783,561 2.01.04.01 Loans and financing 562,684 595,817 2.01.04.02 Debentures 255,770 187,744 2.01.05 Other obligations 1,311,866 1,121,856 2.01.05.01 Payables to related parties 980,078 801,375 2.01.05.02 Other 331,788 320,481 2.01.05.02.01 Dividends and interest on capital payable 17,682 17,682 2.01.05.02.04 Obligations for purchase of properties and advances from customers 158,249 148,989 2.01.05.02.05 Other obligations 123,735 127,123 2.01.05.02.07 Obligations assumed on the assignment of receivables 23,111 12,631 2.01.05.02.08 Derivative financial instruments 9,011 14,056 2.01.06 Provisions 87,667 100,312 2.01.06.01 Tax, labor and civil lawsuits 87,667 100,312 2.01.06.01.01 Tax lawsuits 220 220 2.01.06.01.02 Labor lawsuits 7,975 15,516 2.01.06.01.04 Civil lawsuits 79,472 84,576 2.02 Non current liabilities 1,092,140 1,291,906 2.02.01 Loans and financing 845,207 1,011,180 2.02.01.01 Loans and financing 537,410 542,843 2.02.01.01.01 Loans and financing in local currency 537,410 542,843 2.02.01.02 Debentures 307,797 468,337 2.02.02 Other liabilities 134,308 188,078 2.02.02.02 Other 134,308 188,078 2.02.02.02.03 Obligations for purchase of properties and advances from customers 86,298 143,216 2.02.02.02.04 Other liabilities 9,369 15,028 2.02.02.02.06 Obligations assumed on the assignment of receivables 38,641 22,216 2.02.02.02.07 Derivative financial instruments - 7,618 2.02.03 Deferred taxes 10,085 10,085 2.02.03.01 Deferred income tax and social contribution 10,085 10,085 2.02.04 Provisions 102,540 82,563 2.02.04.01 Tax, labor and civil lawsuits 102,540 82,563 2.02.04.01.02 Tax and labor lawsuits 53,374 47,719 2.02.04.01.04 Civil lawsuits 49,166 34,844 2.03 Equity 2,998,075 3,095,491 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 46,328 50,854 2.03.02.04 Granted options 150,745 148,051 2.03.02.05 Treasury shares -33,200 -25,980 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 302,750 303,975 2.03.04.01 Legal Reserve 35,316 35,316 2.03.04.02 Statutory Reserve 267,434 268,659 2.03.05 Retained earnings/accumulated losses -91,665 - 3 INDIVIDUAL FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2016 to 06/30/2016 YEAR TO DATE 01/01/2016 to 06/30/2016 SAME QUARTER FROM PREVIOUS YEAR 04/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 3.01 Gross Sales and/or Services 159,168 286,141 282,207 552,608 3.01.01 Revenue from real estate development 173,838 311,851 309,310 606,491 3.01.03 Taxes on real estate sales and services -14,670 -25,710 -27,103 -53,883 3.02 Cost of sales and/or services -140,052 -264,918 -206,149 -409,323 3.02.01 Cost of real estate development -140,052 -264,918 -206,149 -409,323 3.03 Gross profit 19,116 21,223 76,058 143,285 3.04 Operating expenses/income -53,171 -106,302 -41,039 -60,353 3.04.01 Selling expenses -17,606 -32,017 -19,468 -30,991 3.04.02 General and administrative expenses -19,523 -46,525 -27,466 -56,350 3.04.05 Other operating expenses -24,888 -46,683 -28,098 -63,181 3.04.05.01 Depreciation and amortization -6,028 -14,100 -7,508 -15,397 3.04.05.02 Other operating expenses -18,860 -32,583 -20,590 -47,784 3.04.06 Income from equity method investments 8,846 18,923 33,993 90,169 3.05 Income (loss) before financial results and income taxes -34,055 -85,079 35,019 82,932 3.06 Financial -6,612 -6,586 -9,988 -22,795 3.06.01 Financial income 11,820 35,677 17,276 35,432 3.06.02 Financial expenses -18,432 -42,263 -27,264 -58,227 3.07 Income before income taxes -40,667 -91,665 25,031 60,137 3.08 Income and social contribution taxes 2,228 - 3,456 - 3.08.01 Current 2,228 - 3,456 - 3.09 Income (loss) from continuing operation -38,439 -91,665 28,487 60,137 3.11 Income (loss) for the period -38,439 -91,665 28,487 60,137 3.99 Earnings per Share – (Reais / Share) - 3.99.01 Basic Earnings per Share - 3.99.01.01 ON -0.10530 -0.25120 0.07750 0.16370 3.99.02 Diluted Earnings per Share - 3.99.02.01 ON -0.10530 -0.25120 0.07697 0.16250 4 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2016 to 06/30/2016 YEAR TO DATE 01/01/2016 to 06/30/2016 SAME QUARTER FROM PREVIOUS YEAR 04/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 4.01 Income (loss) for the period -38,439 -91,665 28,487 60,137 4.03 Comprehensive income (loss) for the period -38,439 -91,665 28,487 60,137 5 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 6.01 Net cash from operating activities 12,245 -74,260 6.01.01 Cash generated in the operations -35,596 89,918 6.01.01.01 Income (loss) before income and social contribution taxes -91,665 60,137 6.01.01.02 Income from equity method investments -18,923 -90,169 6.01.01.03 Stock options expenses 3,189 3,940 6.01.01.04 Unrealized interest and finance charges, net 41,752 31,077 6.01.01.05 Financial instruments -12,216 4,346 6.01.01.06 Depreciation and amortization 14,100 15,397 6.01.01.07 Provision for legal claims 30,405 42,532 6.01.01.08 Provision for profit sharing 6,250 12,000 6.01.01.09 Warranty provision -7,872 10,065 6.01.01.10 Write-off of property and equipment, net 99 142 6.01.01.11 Allowance for doubtful accounts 5,598 313 6.01.01.12 Provision for realization of non-financial assets - properties for sale -6,302 - 6.01.01.14 Provision for penalties due to delay in construction works -11 138 6.01.02 Variation in assets and liabilities 47,841 -164,178 6.01.02.01 Trade accounts receivable 84,856 -43,435 6.01.02.02 Properties for sale -41,596 -74,111 6.01.02.03 Other accounts receivable -17,744 -8,436 6.01.02.04 Prepaid expenses 703 4,338 6.01.02.05 Obligations for purchase of properties and adv. from customers -47,658 -40,382 6.01.02.06 Taxes and contributions -4,384 -790 6.01.02.07 Suppliers 4,002 780 6.01.02.08 Salaries and payable charges -12,154 -18,171 6.01.02.09 Transactions with related parties 111,779 63,402 6.01.02.10 Other obligations -29,963 -47,373 6.02 Net cash from investing activities 102,214 192,269 6.02.01 Purchase of property and equipment and intangible assets -12,309 -12,703 6.02.02 Increase in investments -16,997 -1,289 6.02.03 Redemption of short-term investments 581,255 1,202,776 6.02.04 Purchase of short-term investments -449,735 -996,515 6.03 Net cash from financing activities -139,337 -118,757 6.03.02 Increase in loans, financing and debentures 205,790 302,564 6.03.03 Payment of loans, financing and debentures -378,622 -392,644 6.03.04 Repurchase of treasury shares -8,195 -22,135 6.03.06 Loan transactions with related parties 9,448 -3,487 6.03.07 Obligation with investors -2,433 -3,649 6.03.08 Disposal of treasury shares 1,230 1,810 6.03.09 Result of the disposal of treasury shares -1,225 -1,216 6.03.10 Assignment of receivables 34,670 - 6.05 Net increase (decrease) of cash and cash equivalents -24,878 -748 6.05.01 Cash and cash equivalents at the beginning of the period 44,044 33,792 6.05.02 Cash and cash equivalents at the end of the period 19,166 33,044 6 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 5.04 Capital transactions with shareholders - -4,526 -1,225 - - -5,751 5.04.03 Stock option plan - 2,694 - - - 2,694 5.04.04 Treasury shares acquired - -8,450 - - - -8,450 5.04.05 Treasury shares sold - 1,230 -1,225 - - 5 5.05 Total of comprehensive income (loss) - - - -91,665 - -91,665 5.05.01 Net income (loss) for the period - - - -91,665 - -91,665 5.07 Closing balance 2,740,662 46,328 302,750 -91,665 - 2,998,075 7 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 -9,162 323,845 - - 3,055,345 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 - - 3,055,345 5.04 Capital transactions with shareholders - 57,829 -75,430 - - -17,601 5.04.03 Stock option plan - 3,940 - - - 3,940 5.04.04 Treasury shares acquired - -22,135 - - - -22,135 5.04.05 Treasury shares sold - 1,810 -1,216 - - 594 5.04.08 Treasury shares cancelled - 74,214 -74,214 - - - 5.05 Total of comprehensive income (loss) - - - 60,137 - 60,137 5.05.01 Net income (loss) for the period - - - 60,137 - 60,137 5.07 Closing balance 2,740,662 48,667 248,415 60,137 - 3,097,881 8 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 7.01 Revenues 311,851 606,490 7.01.01 Real estate development, sales and services 317,449 606,803 7.01.04 Allowance for doubtful accounts -5,598 -313 7.02 Inputs acquired from third parties -252,123 -406,994 7.02.01 Cost of Sales and/or Services -208,028 -355,548 7.02.02 Materials, energy, outsourced labor and other -44,095 -51,446 7.03 Gross value added 59,728 199,496 7.04 Retentions -14,100 -15,397 7.04.01 Depreciation and amortization -14,100 -15,397 7.05 Net value added produced by the Company 45,628 184,099 7.06 Total value added received on transfer 54,600 125,601 7.06.01 Income from equity method investments 18,923 90,169 7.06.02 Financial income 35,677 35,432 7.07 Value added total to be distributed 100,228 309,700 7.08 Value added distribution 100,228 309,700 7.08.01 Personnel and payroll charges 52,935 67,646 7.08.02 Taxes and contributions 35,406 65,426 7.08.03 Compensation – Interest 103,552 116,491 7.08.04 Compensation – Company capital -91,665 60,137 7.08.04.03 Net income (Retained losses) -91,665 60,137 9 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2016 PRIOR YEAR 12/31/2015 1 Total Assets 6,548,124 6,760,332 1.01 Current Assets 4,267,421 4,316,764 1.01.01 Cash and cash equivalents 157,737 82,640 1.01.01.01 Cash and banks 64,695 69,560 1.01.01.02 Short-term investments 18,491 13,080 1.01.01.03 Funds deposited with third parties 74,551 - 1.01.02 Short-term investments 460,832 629,671 1.01.02.01 Fair value of short-term investments 460,832 629,671 1.01.02.01.02 Short-term investments avaliable for sale 460,832 629,671 1.01.03 Accounts receivable 1,285,892 1,395,273 1.01.03.01 Trade accounts receivable 1,285,892 1,395,273 1.01.03.01.01 Receivables from clients of developments 1,244,142 1,357,122 1.01.03.01.02 Receivables from clients of construction and services rendered 41,750 38,151 1.01.04 Inventories 2,063,670 1,880,377 1.01.07 Prepaid expenses 5,255 7,171 1.01.07.01 Prepaid expenses and others 5,255 7,171 1.01.08 Other current assets 294,035 321,632 1.01.08.01 Non current assets for sale 87,503 105,857 1.01.08.03 Other 206,532 215,775 1.01.08.03.01 Other accounts receivable and others 131,391 120,657 1.01.08.03.02 Receivables from related parties 75,141 95,118 1.02 Non current assets 2,280,703 2,443,568 1.02.01 Non current assets 1,177,373 1,349,404 1.02.01.03 Accounts receivable 354,931 407,091 1.02.01.03.01 Receivables from clients of developments 354,931 407,091 1.02.01.04 Inventories 629,811 750,240 1.02.01.09 Others non current assets 192,631 192,073 1.02.01.09.03 Others accounts receivable and others 87,887 82,880 1.02.01.09.04 Receivables from related parties 96,975 109,193 1.02.01.09.05 Derivative financial instruments 7,769 - 1.02.02 Investments 978,100 967,646 1.02.02.01 Interest in associates and affiliates 978,100 967,646 1.02.03 Property and equipment 51,703 49,176 1.02.03.01 Operation property and equipment 51,703 49,176 1.02.04 Intangible assets 73,527 77,342 1.02.04.01 Intangible assets 48,051 51,866 1.02.04.02 Goodwill 25,476 25,476 10 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2016 PRIOR YEAR 12/31/2015 2 Total Liabilities 6,548,124 6,760,332 2.01 Current liabilities 2,041,767 2,048,969 2.01.01 Social and labor obligations 51,241 60,102 2.01.01.02 Labor obligations 51,241 60,102 2.01.01.02.01 Salaries, payroll charges and profit sharing 51,241 60,102 2.01.02 Suppliers 77,721 57,335 2.01.03 Tax obligations 88,934 102,057 2.01.03.01 Federal tax obligations 88,934 102,057 2.01.04 Loans and financing 1,064,028 1,061,986 2.01.04.01 Loans and financing 633,782 672,365 2.01.04.01.01 In Local Currency 633,782 672,365 2.01.04.02 Debentures 430,246 389,621 2.01.05 Other obligations 672,176 667,177 2.01.05.01 Payables to related parties 77,192 87,100 2.01.05.02 Other 594,984 580,077 2.01.05.02.01 Dividends and interest on capital payable 17,682 17,682 2.01.05.02.04 Obligations for purchase of properties and advances from customers 360,382 361,420 2.01.05.02.06 Other obligations 172,407 163,437 2.01.05.02.07 Obligations assumed on the assignment of receivables 35,502 23,482 2.01.05.02.08 Derivative financial instruments 9,011 14,056 2.01.06 Provisions 87,667 100,312 2.01.06.01 Tax, labor and civil lawsuits 87,667 100,312 2.01.06.01.01 Tax lawsuits 220 220 2.01.06.01.02 Labor lawsuits 7,975 15,516 2.01.06.01.04 Civil lawsuits 79,472 84,576 2.02 Non current liabilities 1,505,067 1,614,127 2.02.01 Loans and financing 1,007,932 1,088,807 2.02.01.01 Loans and financing 700,135 620,470 2.02.01.01.01 Loans and financing in local currency 700,135 620,470 2.02.01.02 Debentures 307,797 468,337 2.02.02 Other obligations 316,482 366,161 2.02.02.01 Liabilities with related parties 47,347 41,002 2.02.02.02 Other 269,135 325,159 2.02.02.02.03 Obligations for purchase of properties and advances from customers 185,516 248,514 2.02.02.02.04 Other liabilities 28,585 33,216 2.02.02.02.06 Obligations assumed on the assignment of receivables 55,034 35,811 2.02.02.02.07 Derivative financial instruments - 7,618 2.02.03 Deferred taxes 20,450 16,489 2.02.03.01 Deferred income tax and social contribution 20,450 16,489 2.02.04 Provisions 160,203 142,670 2.02.04.01 Tax, labor and civil lawsuits 160,203 142,670 2.02.04.01.01 Tax lawsuits 3 180 2.02.04.01.02 Labor lawsuits 75,749 77,445 2.02.04.01.04 Civil lawsuits 84,451 65,045 2.03 Equity 3,001,290 3,097,236 2.03.01 Capital 2,740,662 2,740,662 2.03.01.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 46,328 50,854 2.03.02.04 Granted options 150,745 148,051 2.03.02.05 Treasury shares -33,200 -25,980 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 302,750 303,975 2.03.04.01 Legal Reserve 35,316 35,316 2.03.04.02 Statutory Reserve 267,434 268,659 2.03.05 Retained earnings/accumulated losses -91,665 - 2.03.09 Non-controlling interest 3,215 1,745 11 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2016 to 06/30/2016 YEAR TO DATE 01/01/2016 to 06/30/2016 SAME QUARTER FROM PREVIOUS YEAR 04/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 3.01 Gross Sales and/or Services 473,371 878,905 591,529 1,111,030 3.01.01 Revenue from real estate development 513,191 949,735 642,927 1,207,781 3.01.03 Taxes on real estate sales and services -39,820 -70,830 -51,398 -96,751 3.02 Cost of sales and/or services -379,880 -713,213 -432,986 -803,287 3.02.01 Cost of real estate development -379,880 -713,213 -432,986 -803,287 3.03 Gross profit 93,491 165,692 158,543 307,743 3.04 Operating expenses/income -125,890 -235,756 -141,499 -238,722 3.04.01 Selling expenses -41,515 -76,533 -40,635 -67,748 3.04.02 General and administrative expenses -40,701 -86,723 -49,070 -92,738 3.04.05 Other operating expenses -34,911 -77,402 -44,612 -89,836 3.04.05.01 Depreciation and amortization -8,684 -21,382 -11,561 -23,230 3.04.05.02 Other operating expenses -26,227 -56,020 -33,051 -66,606 3.04.06 Income from equity method investments -8,763 4,902 -7,182 11,600 3.05 Income (loss) before financial results and income taxes -32,399 -70,064 17,044 69,021 3.06 Financial -2,489 -4,430 2,685 -5,531 3.06.01 Financial income 22,794 58,409 44,270 76,882 3.06.02 Financial expenses -25,283 -62,839 -41,585 -82,413 3.07 Income before income taxes -34,888 -74,494 19,729 63,490 3.08 Income and social contribution taxes -2,973 -15,718 5,754 -6,406 3.08.01 Current -2,803 -13,016 -372 -7,232 3.08.02 Deferred -170 -2,702 6,126 826 3.09 Income (loss) from continuing operation -37,861 -90,212 25,483 57,084 3.11 Income (loss) for the period -37,861 -90,212 25,483 57,084 3.11.01 Income (loss) attributable to the Company -38,439 -91,665 28,487 60,137 3.11.02 Net income attributable to non-controlling interests 578 1,453 -3,004 -3,053 3.99 Earnings per Share – (Reais / Share) 0 0 0 0 3.99.01 Basic Earnings per Share 0 0 0 0 3.99.01.01 ON -0.10530 -0.25120 0.07750 0.16370 3.99.02 Diluted Earnings per Share 0 0 0 0 3.99.02.01 ON -0.10530 -0.25120 0.07697 0.16250 12 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2016 to 06/30/2016 YEAR TO DATE 01/01/2016 to 06/30/2016 SAME QUARTER FROM PREVIOUS YEAR 04/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 4.01 Consolidated Income (loss) for the period -37,861 -90,212 25,483 57,084 4.03 Consolidated comprehensive income (loss) for the period -37,861 -90,212 25,483 57,084 4.03.01 Income (loss) attributable to the Company -38,439 -91,665 28,487 60,137 4.03.02 Net income attributable to the noncontrolling interests 578 1,453 -3,004 -3,053 13 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 6.01 Net cash from operating activities 26,897 -45,845 6.01.01 Cash generated in the operations 50,151 199,853 6.01.01.01 Income (loss) before income and social contribution taxes -74,494 63,490 6.01.01.02 Stock options expenses 3,751 5,001 6.01.01.03 Unrealized interest and finance charges, net 52,728 37,663 6.01.01.04 Depreciation and amortization 21,382 23,230 6.01.01.05 Write-off of property and equipment, net 3,353 1,058 6.01.01.06 Provision for legal claims 43,946 55,488 6.01.01.07 Warranty provision -9,966 8,829 6.01.01.08 Provision for profit sharing 12,468 12,038 6.01.01.09 Allowance for doubtful accounts 30,591 -805 6.01.01.10 Provision for realization of non-financial assets - properties for sale -17,221 4,375 6.01.01.11 Provision for penalties due to delay in construction works 731 -943 6.01.01.12 Financial instruments -12,216 4,346 6.01.01.13 Income from equity method investments -4,902 -11,600 6.01.01.15 Write-off of investments - -2,317 6.01.02 Variation in assets and liabilities -23,254 -245,698 6.01.02.01 Trade accounts receivable 130,464 -78,034 6.01.02.02 Properties for sale -37,369 -43,117 6.01.02.03 Other accounts receivable -27,000 -11,403 6.01.02.04 Transactions with related parties 18,238 -10,022 6.01.02.05 Prepaid expenses 1,916 5,150 6.01.02.06 Suppliers 20,386 13,886 6.01.02.07 Obligations for purchase of properties and adv. from customers -64,036 -29,902 6.01.02.08 Taxes and contributions -13,123 -6,941 6.01.02.09 Salaries and payable charges -21,329 -17,397 6.01.02.10 Other obligations -15,683 -61,512 6.01.02.11 Income tax and social contribution paid -15,718 -6,406 6.02 Net cash from investing activities 132,753 301,430 6.02.01 Purchase of property and equipment and intangible assets -23,447 -22,383 6.02.02 Redemption of short-term investments 1,909,446 2,133,082 6.02.03 Purchase of short-term investments -1,740,607 -1,808,307 6.02.04 Investments -12,639 -962 6.03 Net cash from financing activities -84,553 -211,251 6.03.02 Increase in loans, financing and debentures 441,389 382,672 6.03.03 Payment of loans and financing -572,950 -574,060 6.03.06 Payables to venture partners -2,520 -3,734 6.03.07 Loan transactions with related parties 15,909 5,412 6.03.08 Repurchase of treasury shares -8,195 -22,135 6.03.09 Disposal of treasury shares 1,230 1,810 6.03.10 Result of the disposal of treasury shares -1,225 -1,216 6.03.11 Assignment of receivables 41,809 - 6.05 Net increase (decrease) of cash and cash equivalents 75,097 44,334 6.05.01 Cash and cash equivalents at the beginning of the period 82,640 109,895 6.05.02 Cash and cash equivalents at the end of the period 157,737 154,229 14 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.04 Capital transactions with shareholders - -4,526 -1,225 - - -5,751 17 -5,734 5.04.03 Stock option plan - 2,694 - - - 2,694 - 2,694 5.04.04 Treasury shares adquired - -8,450 - - - -8,450 - -8,450 5.04.05 Treasury shares sold - 1,230 -1,225 - - 5 - 5 5.04.09 Acquisition of non controlling interests - 17 17 5.05 Total of comprehensive income (loss) - - - -91,665 - -91,665 1,453 -90,212 5.05.01 Net income (loss) for the period - - - -91,665 - -91,665 1,453 -90,212 5.07 Closing balance 2,740,662 46,328 302,750 -91,665 - 2,998,075 3,215 3,001,290 15 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -9,162 323,845 - - 3,055,345 3,058 3,058,403 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 - - 3,055,345 3,058 3,058,403 5.04 Capital transactions with shareholders - 57,829 -75,430 - - -17,601 1,606 -15,995 5.04.01 Capital increase - 1,606 1,606 5.04.03 Stock option plan - 3,940 - - - 3,940 - 3,940 5.04.04 Treasury shares adquired - -22,135 - - - -22,135 - -22,135 5.04.05 Treasury shares sold - 1,810 -1,216 - - 594 - 594 5.04.08 Treasury shares cancelled - 74,214 -74,214 - 5.05 Total of comprehensive income (loss) - - - 60,137 - 60,137 -3,053 57,084 5.05.01 Net income (loss) for the period - - - 60,137 - 60,137 -3,053 57,084 5.07 Closing balance 2,740,662 48,667 248,415 60,137 - 3,097,881 1,611 3,099,492 16 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 06/30/2015 7.01 Revenues 949,735 1,210,097 7.01.01 Real estate development, sale and services 970,246 1,186,968 7.01.04 Allowance for doubtful accounts -20,511 23,129 7.02 Inputs acquired from third parties -712,189 -813,494 7.02.01 Cost of sales and/or services -630,390 -731,342 7.02.02 Materials, energy, outsourced labor and other -81,799 -82,152 7.03 Gross value added 237,546 396,603 7.04 Retentions -21,382 -23,230 7.04.01 Depreciation and amortization -21,382 -23,230 7.05 Net value added produced by the Company 216,164 373,373 7.06 Value added received on transfer 63,311 88,482 7.06.01 Income from equity method investments 4,902 11,600 7.06.02 Financial income 58,409 76,882 7.07 Total value added to be distributed 279,475 461,855 7.08 Value added distribution 279,475 461,855 7.08.01 Personnel and payroll charges 111,550 115,343 7.08.02 Taxes and contributions 106,974 125,420 7.08.03 Compensation – Interest 152,616 160,955 7.08.03.01 Interest 152,616 160,955 7.08.04 Compensation – Company capital -91,665 60,137 7.08.04.03 Net income (Retained losses) -91,665 60,137 17 FOR IMMEDIATE RELEASE - São Paulo, August 11, 2016 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the second quarter ended June 30, 2016. GAFISA RELEASES 2Q16 RESULTS MANAGEMENT COMMENTS AND HIGHLIGHTS The Company’s results from the first half of 2016 reflect continued uncertainty in Brazil’s political and economic prospects. This uncertainty stems from an economic slowdown and has greatly impacted the Brazilian real estate market. Gafisa was able to partially mitigate the negative effects of this period, as a result of its diversification in both the medium-high income and the low income segments. The Gafisa and Tenda segments faced substantially different market environments throughout the quarter. The Gafisa segment has been affected by reduced demand levels in this weak macroeconomic environment. The segment is focused on its strategy of improving operational efficiency and business management, by maintaining a conservative approach in the development of new projects. The Tenda segment, conversely, took advantage of the low-income market’s resilience and continued to expand the scale of its business model, despite macroeconomic conditions. In 2Q16, the Gafisa segment launched two projects/phases in the city of São Paulo, accounting for R$130.4 millions in PSV, ending the first six months with R$210.5 millions in new projects launched. Despite the political and economic headwinds, the segment posted improved results in 2Q16 relative to 1Q16. The recent sales performance in the quarter may signal a marginal rebound in the Brazilian consumer environment. In addition to increased sales, with gross sales totaling R$262.0 millions, up 10.5% from 1Q16, dissolutions decreased in the quarter and returned to average levels seen in 2015. This result reflected positive trends in both Gafisa’s operations and consumer confidence. As a result of these factors, 2Q16 net pre-sales nearly doubled QoQ to R$129.5 millions, representing 66% of total net pre-sales in 1S16. Gafisa segment’s SoS slightly recovered reaching 6.3% in 2Q16, compared to 3.3% in the previous quarter and 10.5% in 2Q15. SoS in the last twelve months reached 26.5%. 18 The volume of dissolutions in 2Q16, despite a slight improvement, comes as a result of a high volume of deliveries since the end of 2015, approximately R$1.5 billions in PSV, combined with decreased demand in the current economic scenario. In 2Q16, PSV of R$412.3 millions was delivered, ending the first six months with R$517.1 millions in delivered projects. The Gafisa segment ended 2Q16 with 25 projects under construction, all on schedule and within the delivery timeframe, reflecting Gafisa’s commitment to our clients. 2Q16 transfer volume reached R$142.7 millions and R$252.7 millions in 6M16, showing an appropriate level of operational control and efficiency. Despite the current credit restrictions, Gafisa maintains a strong relationship in partnering with banks for the transfer process. The Company has maintained a focus on the sale of remaining units. As a result, 72.3% of net sales in 2Q16 and 77.6% in 1H16 were units from inventory. Considering the higher volume of dissolutions related to older projects, net sales in 1H16 were concentrated in more recent projects, impacting the Gafisa segment’s first half revenues. Despite the expectation of greater visibility into the Brazilian political and economic scenario, the Company is still missing higher visibility related to a recovery in the real estate market and will keep operating on a cautious manner. In this regard, we will keep our conservative approach, seeking to balance the placement of new products on the market, prioritizing those with higher liquidity, so as to achieve an appropriate level of sales, profitability, and cash flow. Tenda’s 2Q16 results benefitted from the stable scenario in the low-income segment, with increased launches and fewer dissolutions. These factors were further improved by the policy of immediately transfer after sale, and a reduction in the legacy project portfolio. The Tenda segment continues concentrating its efforts in the new business model. The consolidation of the new model, based on four strategic pillars, has allowed Tenda to post consistent positive operational and financial performance. In 2Q16, Tenda launches totaled R$414.7 millions, the highest levels since 4Q10. The launches were comprised of 12 projects/phases, in the states of São Paulo, Rio de Janeiro, Rio Grande do Sul, Minas Gerais and Bahia. 2Q16 launches accounted for 39.8% of the Tenda segment’s total sales and 25.6% of the segment’s total in 6M16. The Tenda segment’s SoS reached an impressive level of 26.4%, among the highest in the sector. 2Q16 gross sales reached R$382.9 millions and dissolutions remained under control at 15.1% of gross sales, resulting in net pre-sales of R$325.0 millions. This marked an increase of 21.9% from the previous quarter and of 12.1% y-o-y. In 6M16, the net pre-sales totaled R$591.5 millions. Since 2013, when Tenda started its new model operations, the segment has launched 72 projects, representing a total of R$2.7 billions in PSV. Of this total, Tenda has delivered R$1.1 billions, comprised of 32 projects/phases. Notably, all projects related to the first year of new model operations (2013) have been completed and delivered on schedule. In relation to the 2014 projects, only one project/phase of 14 projects launched is still waiting delivery. In 2Q16, the Tenda segment delivered 10 projects/phases, corresponding to 1,895 units, and representing R$275.4 millions in PSV. In 1H16, the Tenda segment delivered 13 projects/phases, comprising 2,359 units and R$337.1 millions in PSV. For the second half of the year, the Tenda segment will continue focusing on increasing its scale by growing launches and implementing strategies designed to ensure a strong sales pace. The segment will be guided by market behavior and focused on delivering profitability. The consistency of recent results from the new model projects reaffirms management’s confidence in the 2016 business plan. On a consolidated basis, Gafisa and Tenda launched R$545.0 millions in 2Q16, ending the first six months with R$853.7 millions in new projects. The Gafisa segment accounted for 24% of 2Q16 launches while Tenda accounted for the remaining 76%. 19 Second quarter 2016 net pre-sales totaled R$454.5 millions, an increase of 36.4% quarter-over-quarter. In the quarter, sales from launches accounted for 36.4% of total sales, while the sale of inventory units accounted for the remaining 63.6%. The Gafisa segment accounted for 29% of net pre-sales while the Tenda segment represented the remaining 71%. Consolidated adjusted gross profit totaled R$138.3 millions with a gross margin of 29.2%, which resulted from a partial recovery in the Gafisa segment’s operating profitability in the period. In 1H16, adjusted gross profit totaled R$248.5 millions, with a gross margin of 28.3%. In the current economic environment, the Company’s main focus is on greater stability in its cost and expense structure. Selling, general and administrative expenses were R$82.2 millions in 2Q16, stable y-o-y and down 8.3% q-o-q, reflecting the Company’s efforts in efficiently answering to the adjustments and movements of the real estate market, so that to allow a structure of costs and expenses aligned to current scenario. As a result of these factors, Gafisa reported a 2Q16 consolidated net loss of R$38.5 millions, compared to a loss of R$53.2 millions recorded in 1Q16 and net income of R$28.5 millions in 2Q15. At the end of the first six months, the Net Debt/Shareholders’ Equity ratio reached 48.5%, a slight increase compared to 1Q16, although in line with the Company’s business plan. Excluding project finance, the Net Debt/Shareholders’ Equity ratio was negative at 9.8%. Consolidated operating cash generation reached R$38.2 millions in the quarter, ending the period with a net cash burn of R$32.5 millions. In 6M16, the net cash burn totaled R$4.2 millions. It is worth noting that in 1H16, the Company’s cash generation was impacted by the decreased volume of deliveries in the Gafisa segment, which we expect to improve on in the second semester of the year. We will maintain this conservative approach in this second half of 2016, seeking to balance the placement of new products on the market, prioritizing those with higher liquidity, in order to reach adequate sales and profitability levels. The Gafisa segment, through its balanced performance, seeks to manage the effects of this period of economic weakness. The Tenda segment is ready to expand the volume of new projects, backed by the resilience of the low-income market, sustained demand, and the positive results from new model projects. The Company continues to advance guided by capital discipline, its profitability goals, and value creation for shareholders. Sandro Gamba Rodrigo Osmo Chief Executive Officer – Gafisa Chief Executive Officer – Tenda
